Exhibit 10.4

 

MIVA, INC.

 

AMENDMENT I

 

EMPLOYMENT AGREEMENT

 

WHEREAS, MIVA, Inc. (“Employer”) and Subhransu “Brian” Mukherjee (“Executive”)
entered into an Executive Employment Agreement, effective July 13, 2006
(“Agreement”); and

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended, was
enacted in 2004, and places strict rules on the time and form of certain
payments provided under the Agreement; and

 

WHEREAS, the Employer and Executive may, by written consent of both parties,
amend the Agreement; and

 

WHEREAS, the Employer and Executive desire to amend the Agreement to bring it
into compliance with Code Section 409A so as to avoid the imposition on
Executive of excise taxes.

 

NOW THEREFORE, it is agreed, for good and valuable consideration, the receipt of
which is hereby acknowledged, that, January 1, 2009, that the Agreement is
amended as follows:

 

1.                                     The last sentence in Section 6(a) is
deleted and replaced with the following:

 

For purposes of this Section 6, ‘Termination Date’ shall mean the date on which
a ‘separation from service’ occurs, as defined in Treasury Regulation
Section 1.409A-1(h).

 

2.                                     The following Section 6(k) is added to
the Agreement:

 

Notwithstanding any provision in this Section 6 to the contrary, if Executive is
a “specified employee” as defined in Section 409A of the Code and the Company
determines that any amounts to be paid to Executive under this Section 6 are
subject to Section 409A of the Code, then the Company shall not commence payment
of such amounts until the earlier of (a) the date that is six months after the
Executive’s Termination Date or (b) the date of the Executive’s death.  Any
amount that otherwise would have been payable but for the delay described above
shall be aggregated and paid with the first payment under this Section 6(k).

 

3.                                     The following clause is deleted in its
entirety from the second to last sentence of the first paragraph of
Section 8(a):

 

Unless an alternative method of reduction is elected by Executive.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set his hand, and Employer has caused
this Amendment I to be executed in its name and on its behalf, as of the
23rd day of December 2008.

 

 

 

MIVA Inc.

 

 

 

By:

/s/ Peter A. Corrao

 

 

 

Its:

President and CEO

 

 

 

 

 

Executive

 

 

 

/s/ Subhransu “Brian” Mukherjee

 

Subhransu “Brian” Mukherjee

 

--------------------------------------------------------------------------------